Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed 3/26/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (JP 201781420) (see IDS filed 3/26/2021 and English Machine Translation).
Re claim 1: Mori discloses a pair of left and right vehicle head lamps (12L, 12R, fig. 4) each including a plurality of optical units (18, 20, 22, fig. 4) in a lamp chamber (chamber of 14, fig. 1), wherein a variable light distribution type optical unit (22, fig. 4) that changes a light distribution mode (high beam, see para [0012]) of a high beam (high beam variable unit, see para 

Re claim 2: Mori discloses the plurality of optical units (18, 20, 22, fig. 4) of the first vehicle head lamp (12R, fig. 4) are disposed so as to be symmetrical to the plurality of optical units (18, 20, 22) of the second vehicle head lamp (12L, fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) (see IDS filed 3/26/2021)
Re claim 3: Mori is silent about an optical axis of the figure drawing optical unit is set below a horizontal axis of a virtual screen , and an optical axis of the variable light distribution optical unit is set above a horizontal axis of the virtual screen.  
Komatsu teaches an optical axis of the figure drawing optical unit (axis of PLo, fig. 3) is set below a horizontal axis of a virtual screen (H, fig. 3), and an optical axis of the variable light 
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the optical axis of the figure drawing optical unit below a horizontal axis of a virtual screen and set an optical axis of the variable light distribution optical unit above a horizontal axis of the virtual screen, in order to adjust the light output of the figured drawing optical unit downward.

Re claim 10: Mori is silent about a low beam light distribution optical unit forming a low beam light distribution pattern and a second variable light distribution type optical unit forming a high beam light distribution pattern are further disposed in the first vehicle head lamp and the second vehicle head lamp respectively.   
Komatsu teaches a low beam light distribution optical unit (Lo, fig. 1) forming a low beam light distribution pattern (PLo, fig. 3) and a second variable light distribution type optical unit (H(R), fig. 1) forming a high beam light distribution pattern (Phi, fig. 3) are further disposed in the first vehicle head lamp and the second vehicle head lamp respectively (see fig. 1).   
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a low beam light distribution optical unit to the head lamp of Mori forming a low beam light distribution pattern and a second variable light distribution type optical unit forming a high beam light distribution pattern are further disposed in the first vehicle head lamp and the second vehicle head lamp respectively, in order to provide separate lighting provided byt he the high and low beam light units. 
4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) (see IDS filed 3/26/2021) and Ohshio et al. (US 2009/0116259) (hereinafter Oshio).
Re claim 4: Mori is silent about wherein an optical axis of the figure drawing optical unit is set on a vertical axis of a virtual screen, and an optical axis of the variable light distribution type optical unit is set toward a driver seat side from a vertical axis of the virtual screen.  
Komatsu teaches an optical axis of the figure drawing optical unit (axis of PLo, fig. 3) is set on a vertical axis of a virtual screen (v, fig. 3), 
Ohshio teaches an optical axis of the variable light distribution type optical unit is set toward a driver seat side from a vertical axis of the virtual screen (see figs. 1 and 2).
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the position of the figure drawing optical unit to be set on a vertical axis of a virtual screen, in order to produce a light output distribution directed in a vertical direction.
Therefore, in view of Ohshio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the position of the variable light distribution type optical unit is set towards a driver seat side from a vertical axis of the virtual screen, in order to adjust the light output distribution directed towards a driver side to increase illumination.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) (see IDS filed 3/26/2021) and Yagi (US 2015/0085514).

Komatsu teaches the figure drawing optical unit (Lo, fig. 1) is a reflection device (44, fig. 2c) whose surfaces are provided with a plurality of reflection elements (DMD, para [0024]) see arranged in a matrix form (see fig. 1).
Yagi teaches a variable light distribution type optical unit (1, fig. 1) is a reflection device (30, fig. 1) whose surfaces are provided with a plurality of reflection elements (34, fig. 3) arranged in a matrix form (see fig. 3).
Therefore, in view of Komatsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflection device whose surfaces are provided with a plurality of reflection elements arranged in a matrix form to the figure drawing optical unit of Mori, in order to produce a desired resolution and light illumination range for the figure drawing optical unit.
Therefore, in view of Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflection device whose surfaces are provided with a plurality of reflection elements arranged in a matrix form to the variable light distribution type optical unit of Mori, in order to produce a desired resolution and light illumination range for the variable light distribution optical unit.


Komatsu and Yagi teach a number of reflection elements (see fig. 2c of Komatsu and fig. 3 of Yagi) of the figure drawing optical unit (44, fig. 2c of Komatsu) (Komatsu comprises a plurality of reflection surfaces in 34 shown in figure 1) is larger than a number of reflection elements (32, fig. 3 of Yagi) (Yagi comprises 9 reflection surfaces 32) of the variable light distribution optical unit (1, fig. 1).
Therefore, in view of Komatsu and Yagi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the figure drawing optical unit of Komatsu with the variable light distribution type optical unit of Yagi in the head lamp of Mori such that a number of reflection elements of the figure drawing optical unit is larger than a number of reflection elements of the variable light distribution optical unit, in order to produce a desired resolution and light illumination range for the head lamp.

Re claim 7: Mori fails to teach an irradiation range of the figure drawing optical unit on the virtual screen is configured to be narrower than an irradiation range of the variable light distribution optical unit on the virtual screen.  
Komatsu and Yagi teach an irradiation range of the figure drawing optical unit (PLo, fig. 3 of Komatsu) on the virtual screen (see fig. 3 of Komatsu) is configured to be narrower than an irradiation range of the variable light distribution optical unit (PH, fig. 9A of Yagi) on the virtual screen (see fig. 9A).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Komatsu (JP 2014165130) and Yagi (US 2015/0085514) as applied to claim 5 above, and further in view of Ichikawa (JP 2018118556) (see IDS filed 3/26/2021).
Re claim 8: Mori in view of Komatsu and Yagi is silent about a figure formed on the virtual screen by the figure drawing optical unit has higher luminance than luminance of a figure formed on the virtual screen by the variable light distribution optical unit.  
Ichikawa teaches a figure formed on the virtual screen (700, fig. 1A) by the figure drawing optical unit has higher luminance (see para [0004]) than luminance of a figure formed on the virtual screen by the variable light distribution optical unit (704, 702, fig. 1A). 
Therefore, in view of Ichikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the luminance of the figure formed on the virtual screen by the figure drawing optical unit than the luminance formed on the virtual screen by the variable light distribution optical unit, in order to increase visibility of the figure.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 201781420) in view of Ichikawa (JP 2018118556) (see IDS filed 3/26/2021).
Re claim 9: Mori is silent about luminance of a light source constituting the figure drawing optical unit is configured to be higher than luminance of a light source constituting the variable light distribution optical unit.  
Ichikawa teaches wherein luminance of a light source (laser, see para [0003]-[0004]) constituting the figure drawing optical unit (700, fig. 1A) is configured to be higher than luminance of a light source (light source unit, see fig. 2) constituting the variable light distribution optical unit (see fig. 2).
Therefore, in view of Ichikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light sources of Mori with the light sources of Ichikawa where luminance of a light source constituting the figure drawing optical unit is configured to be higher than luminance of a light source constituting the variable light distribution optical unit in order to increase visibility of the figure.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugiyama (US 2019/0322209), Huang et al. (US 2018/0334089), Yasuda et al. (US 2019/0389368), Kunii et al. (US 2018/0004020), Kahler et al. (US 2012/0044090), and Wittorf et al. (US 2007/0102214) disclose a similar figure drawing optical unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875